Friday, July 01, 2011


Mr. Peter M. Kelly
Kelly Durham & Pittard LLP
1005 Heights Boulevard
Houston, TX 77008
Mr. Frank Gerhardt Cawley
Whitehurst & Cawley, L.L.P.
4560 Belt Line Road, Suite 200
Addison, TX 75001

RE:   Case Number:  09-0377
      Court of Appeals Number:  12-07-00130-CV
      Trial Court Number:  CV-38059

Style:      AARON GLENN HAYGOOD
      v.
      MARGARITA GARZA DE ESCABEDO

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Cathy S. Lusk    |
|   |Ms. Reba Squyres     |
|   |Clerk                |
|   |Mr. Levon G.         |
|   |Hovnatanian          |
|   |Mr. Warren Szutse    |
|   |Huang                |
|   |Mr. Gregory D. Smith |
|   |Mr. J. Mitchell Smith|
|   |                     |
|   |Mr. Michael A. Choyke|
|   |                     |
|   |Mr. Kirk L. Pittard  |
|   |Ms. Diana L. Faust   |